                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ANIMAL LEGAL DEFENSE FUND,

                Plaintiff,                               19cv0040
                                                         ELECTRONICALLY FILED
                        v.

KIMBERLY ANN LUCAS, doing business as
FARMERS' INN,

                Defendant.


                                  MEMORANDUM OPINION

       Before the Court is Defendant’s Motion to Dismiss (ECF 13) and its Brief in Support of

same. ECF 14. Plaintiff filed a Response in Opposition. ECF 18. Defendant filed a Reply.

ECF 19. The Court will grant in part and deny in part the Motion to Dismiss for the reasons set

forth herein.



I. Standard of Review

       A. Rule 12(b)(6)

       In considering a Rule 12(b)(6) motion, Federal Courts require notice pleading, as

opposed to the heightened standard of fact pleading. Fed. R. Civ. P. 8(a)(2) requires only “‘a

short and plain statement of the claim showing that the pleader is entitled to relief,’ in order to

‘give the defendant fair notice of what the . . . claim is and the grounds on which it rests.’” Bell

Atlantic Corp. v. Twombly, 550 U.S. 554, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41,

47 (1957)).
       Building upon the landmark United States Supreme Court decisions in Twombly and

Ashcroft v. Iqbal, 556 U.S. 662 (2009), the United States Court of Appeals for the Third Circuit

explained that a District Court must undertake the following three steps to determine the

sufficiency of a complaint:

               First, the court must take note of the elements a plaintiff must plead to
               state a claim. Second, the court should identify allegations that, because
               they are no more than conclusions, are not entitled to the assumption of
               truth. Finally, where there are well-pleaded factual allegations, a court
               should assume their veracity and then determine whether they plausibly
               give rise to an entitlement for relief.

Connelly v. Steel Valley Sch. Dist., 706 F.3d 209, 212 (3d Cir. 2013) (citation omitted).

       The third step requires this Court to consider the specific nature of the claims presented

and to determine whether the facts pled to substantiate the claims are sufficient to show a

“plausible claim for relief.” Covington v. Int’l Ass’n of Approved Basketball Officials, 710 F.3d

114, 118 (3d Cir. 2013). “While legal conclusions can provide the framework of a Complaint,

they must be supported by factual allegations.” Iqbal, 556 U.S. at 664.

       This Court may not dismiss a Complaint merely because it appears unlikely or

improbable that Plaintiff can prove the facts alleged or will ultimately prevail on the merits.

Twombly, 550 U.S. at 563 n.8. Instead, this Court must ask whether the facts alleged raise a

reasonable expectation that discovery will reveal evidence of the necessary elements. Id. at 556.

Generally speaking, a Complaint that provides adequate facts to establish “how, when, and

where” will survive a Motion to Dismiss. Fowler v. UPMC Shadyside, 578 F.3d 203, 212 (3d

Cir. 2009).

       In short, a Motion to Dismiss should not be granted if a party alleges facts, which could,

if established at trial, entitle him/her to relief. Twombly, 550 U.S. at 563 n.8.




                                                      2
       B. Rule 12(b)(1)

       A similar standard is used when ruling on a Motion to Dismiss for lack of standing.

Warth v. Seldin, 422 U.S. 490, 503 (1975). A motion challenging standing implicates the

Court’s jurisdiction, and falls under the rubric of Fed.R.Civ.P 12(b)(1). Maio v. Aetna, Inc., 221

F.3d 482 n 7 (3d Cir. 2000). A Motion to Dismiss pursuant to Fed. R. Civ. P. 12(b)(1)

challenges this Court’s “very power to hear the case.” See Judkins v. HT Window Fashions

Corp., 514 F. Supp. 2d 753, 759 (W.D. Pa. 2007) (Lancaster, J.) (quoting Mortenson v. First

Fed. Sav. & Loan Ass’n, 549 F.2d 884, 891 (3d Cir. 1977)). As the party asserting jurisdiction,

Plaintiff “bears the burden of showing that its claims are properly before the district court.”

Dev. Fin. Corp. v. Alpha Housing & Health Care, 54 F.3d 156, 158 (3d Cir. 1995).



II. Factual Allegations

       Plaintiff, a national non-profit organization, sued Defendant for the alleged mistreatment

and alleged inadequate conditions of captivity of numerous animals housed at Defendant’s

facility. ECF 1. Plaintiff alleged that some of the animals include endangered species,

specifically a ring-tailed lemur, a black leopard, a gray wolf, and hyacinth macaw. Id.

       In the Complaint, Plaintiff alleges that members of the organization visited Defendant’s

facility where they made several observations, took photographs, and also obtained expert

veterinarian analysis of the animals and their living conditions. Id. The Complaint further sets

forth the specific ways in which all of the animals are allegedly being harmed by Defendant. Id.

       Examples of the allegations which assert Defendant subjects the animals to poor

treatment and poor living conditions include: a “customer feeding program that permits and

encourages visitors to feed the captive animals ‘animal crackers’ and other types of processed



                                                      3
foods not suitable for animals.” Id. The Complaint also notes that many of the animals are kept

in allegedly “cramped and filthy enclosures” which purportedly fail to provide adequate shelter

from the weather, a “lack of freshwater and suitable food,” as well as near isolation or complete

social isolation for animals that are social by their very nature. Id.


III. Analysis

       Plaintiff brought this lawsuit in accordance with the Endangered Species Act and the

Pennsylvania Public Nuisance doctrine. Defendant has claimed that all or part of this lawsuit

must be dismissed for three reasons: (1) the Complaint is not pled with the requisite specificity

under the Iqbal/Twombly standard; (2) Plaintiff’s cause of action under Pennsylvania’s Public

Nuisance Doctrine (Count III) is inadequate as a matter of law; and (3) Plaintiff lacks standing

to sue Defendant under Pennsylvania’s Public Nuisance Doctrine (Count III).

       With respect to Defendant’s first reason for dismissal – that the Complaint is not pled

with the requisite specificity – the Court disagrees with Defendant. The statements set forth in

the pleading provide a factual basis upon which Defendant knows the basis for the claims

asserted and can proceed with an informed discovery period so as to prepare to mount a defense.

Thus, the Complaint meets the Iqbal/Twombly standard.

       Defendant’s second reason for dismissal – Plaintiff has failed to assert an adequate cause

of action under Pennsylvania’s Public Nuisance doctrine – is less clear. However, at this

juncture of the legal proceedings, the Court finds Plaintiff pled an adequate claim under

Pennsylvania’s Public Nuisance Doctrine.

       The law of “public nuisance,” as defined by Commonwealth Court of Pennsylvania,

adopting the approach taken by the Restatement of Torts reads as follows:




                                                      4
               (1) a public nuisance is an unreasonable interference with a right common
               to the general public.

               (2) circumstances that may sustain a holding that an interference with a
               public right us unreasonable include the following:

                       (a) whether the conduct involves a significant interference
                       with the public health, the public safety, the public peace,
                       the public comfort, or the public convenience;

                       (b) whether the conduct is proscribed by statute, ordinance
                       or administrative regulation, or

                       (c) whether the conduct is of a continuing nature or has
                       produced a permanent or long-lasting effect, and, as the
                       actor knows or has reason to know, has a significant effect
                       upon the public right.

Muehlieb v. City of Philadelphia, 574 A.2d 1208, 1211 (Pa. Cmwlth. 1990) (quoting

RESTATEMENT (SECOND) OF TORTS § 821B (1979); see also Greyhound Lines, Inc. v. Peter Pan

Bus Lines, Inc., 845 F. Supp. 945 (E.D. Pa 1994).

       Applying the above law of public nuisance to the Complaint filed in this matter, the

Court finds that the Complaint contains adequate, detailed information, which when taken as

true, may support a claim for a public nuisance created by Defendant.

       However, the final reason asserted by Defendant in support of dismissal – Plaintiff lacks

standing to sue under Pennsylvania’s Public Nuisance Doctrine – provides a sound basis for this

Court to dismiss the Pennsylvania Public Nuisance claim.

       As a threshold question, a Federal Court must rule on whether Plaintiff has standing to

sue. Warth v. Seldin, 422 U.S. 490, 498 (1975). Organizations or associations, such as the one

presently before this Court, may only have standing to redress injury to the organization itself or

for wrongs done to its members. Id., 422 U.S. at 511.




                                                     5
       An organization has “associational standing” or the right to sue on behalf of its members

when: “(1) the organization’s members would have standing to sue in their own right; (2) the

interests it seeks to vindicate are germane to the organization’s purpose; (3) neither the claim

nor the relief sought requires participation of the individual members.” City of Philadelphia v.

Beretta U.S.A., Corp., 126 F.Supp. 2d 882 (E.D. Pa 2000), citing, Hunt v. Washington Apple

Adver. Comm. 432 U.S. 333, 344 (1977); Public Interest Research Group of New Jersey, Inc. v.

Magnesium Elektron Inc. 123 F.3d 111, 119 (3d Cir. 1997); Public Interest Research Group of

New Jersey, Inc. v. Powell Duffryn Terminals, Inc., 913 F.2d 64, 70 (3d Cir. 1990).

       The United States Supreme Court developed a tripartite test for determining whether

organizational plaintiffs and their members have standing to sue another as follows:

               (1) a plaintiff must show it has suffered an “injury in fact” that is
               (a) concrete and particularized and (b) actual or imminent, or conjectural
               or hypothetical; (2) the injury is fairly traceable to the to the challenged
               action of the defendant; and (3) it is likely, as opposed to merely
               speculative that the injury will be redressed by a favorable decision.

Friends of the Earth v. Laidlaw Envt’l Servs.,528 U.S. 167 (2000).

       As applied to instant matter, the only allegations asserted by Plaintiffs with respect to

the injur(ies) in fact, are found in paragraphs 94, 95 and 96 of the Complaint. In paragraphs 94

and 95, the Complaint discusses the “risk” of physical injury and the “risk” of transmitting

zoonotic diseases. The allegations in paragraphs 94 and 95 do not to rise above the level of

conjecture, and thus, these allegations fail the first prong of the tripartite test. Paragraph 96

states that the individuals who saw these animals, the animals’ treatment, and their living

conditions, were “upset” by what they saw at Defendant’s facility, that these images have

caused them “distress.” The allegations set forth in paragraph 96 similarly fail to rise to rise to

the level of an “injury in fact” as required by the Supreme Court’s tripartite test.



                                                       6
       Therefore, the Court finds that Plaintiffs have not met the requirements established by

the Supreme Court in Friends of the Earth. For this reason, the Court will grant the portion of

the Defendant’s Motion to Dismiss pertaining to the dismissal of the Pennsylvania Public

Nuisance claim (Count III), due to Plaintiff’s lack of standing. All remaining claims against

Defendant (Counts I and II) will proceed. An Order will be entered in accordance with this

Opinion.

                                             s/Arthur J. Schwab
                                             Arthur J. Schwab
                                             United States District Judge



cc:    All ECF Registered Counsel of Record




                                                    7
